Citation Nr: 0218412	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  00-21 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to a rating higher than 30 percent for the 
service-connected post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 




INTRODUCTION

The veteran served on active duty from June 1942 to 
November 1944.  He was a prisoner of war (POW) of the 
German government from December 1944 to April 1945.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision of the RO.  

The Board remanded the case to the RO for additional 
development of the record in June 2001.

In June 2001, the Board also noted that the veteran had 
raised the issue of service connection for residuals of 
nasal surgery, to include loss of sense of smell and 
diminished sense of taste.  As no action has been taken on 
this matter, it is again referred to the RO for 
appropriate action.  

In an August 2002 rating decision, the RO denied the 
veteran's claim for a total compensation rating based on 
individual unemployability (TDIU).  The veteran submitted 
a Notice of Disagreement with that decision, and the RO 
issued a Statement of the Case in October 2002.  As no 
Substantive Appeal is shown to have been received, the 
matter is not in appellate status and will not be 
addressed in this decision.  



FINDINGS OF FACT

The service-connected PTSD is shown to be productive of a 
disability picture that more nearly approximates that of 
occupational and social impairment with reduced 
reliability and productivity due to symptoms of flattened 
affect, disturbances of motivation and mood, high levels 
of anxiety and difficulty in establishing and maintaining 
effective work and social relationships; occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
is not demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of a 50 percent rating for 
the service-connected PTSD are met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 
4.130 including Diagnostic Code 9411 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded 
claim and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The implementing regulations are meant 
to define terms used in the Act, and provide guidance for 
carrying out the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made 
after August 21, 2001, are not meant to bestow any new 
rights.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Thus, the veteran is not prejudiced by the Board's initial 
application of the regulations to his claim.  

In this case the veteran's application appears to be 
complete.  He has been informed of the information 
necessary to substantiate his claim via the Statement of 
the Case, the Supplemental Statements of the Case, and the 
Board's earlier remand.  There does not appear to be any 
relevant evidence that has not been associated with the 
claims folder.  

The veteran has been informed of the VA's duty to assist 
claimants for VA benefits, and has been notified of what 
he should do and what VA would do to obtain additional 
evidence.  

The record contains sufficient information to decide the 
claim.  This includes a VA examination performed to 
evaluate the severity of the service-connected disability.  

The Board finds that all relevant evidence has been 
obtained with regard to the veteran's claim.  Hence, no 
further assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002). 


II.  Evaluation of the Service-Connected PTSD
 
A.  Factual Background
 
A careful review of service department records shows that 
the veteran served in combat and was a POW during World 
War II.  

A report of VA examination in May 1947 shows a diagnosis 
of psychoneurosis, anxiety type, moderate.  

In a July 1947 rating decision, the RO granted service 
connection for psychoneurosis, anxiety type and assigned a 
10 percent rating under Diagnostic Code 9105-9101, 
effective in May 1947.  

In an evaluation conducted in November 1999, the 
diagnostic impressions on Axis I were those of PTSD, 
delayed; and generalized anxiety disorder.  

In a statement received in November 1999, the veteran 
indicated that he had left his job due to increased 
nervousness, which he contended was related to his 
captivity experiences.  

The records show that the veteran again claimed an 
increase in anxiety in March 2000.  

In a May 2000 rating decision, the RO assigned an 
increased evaluation for the service-connected PTSD (which 
incorporated symptoms of the formerly rated anxiety 
condition) from 10 percent to 30 percent, effective in 
November 1999.  

In an October 2000 statement, the veteran indicated that 
he had taken an early retirement from work after a 
demotion because he could no longer handle the stress.  

A medical summary from a clinical psychologist dated in 
October 2000 reflects that the veteran had attended four 
counseling sessions since August 2000 and demonstrated 
reduced reliability and productivity due to significant 
increase of depressed mood, impaired judgment and thinking 
and disturbance of motivation.  

The veteran underwent a VA examination in August 2002.  He 
reported having had participation in the Battle of the 
Bulge for a few weeks before being captured in December 
1944.  The veteran was held prisoner until April 1945 and 
was exposed to the usual conditions, deprivations, dangers 
and stressors associated with this type of situation.  

Following military service, the veteran worked at an 
insurance company from 1946 to 1978.  He reportedly 
demoted himself from sales manager in January 1978 because 
of feelings of stress and strain and eventually quit his 
job altogether in July 1978.  

From 1994 to 1998, the veteran reported working on a part-
time basis transporting disabled children.  For the last 
several years, the veteran had worked as a volunteer at a 
VA hospital.  

The symptoms currently reported by the veteran generally 
include those of nervousness, excessive alcohol, tendency 
to stay at home, daily thoughts about POW experiences and 
recurring dreams.  He denied having difficulties with 
sleep, appetite, temper, social interaction or other 
symptoms associated with PTSD.  

The veteran also reported experiencing forgetfulness, 
confusion and at times depression.  

Upon examination, the veteran was noted to be alert and 
oriented in all three spheres and in good contact with 
routine aspects of reality.  He showed no signs or 
symptoms of psychosis.  He spoke generally in normal tones 
and rhythms, but his rate was somewhat slowed because he 
would periodically become confused as to specifics and 
dates when asked about his history.  

His affect appeared to be relatively flat with little or 
no variation in his emotional expression, though he seemed 
pleasant and polite.  He was significantly lonely and 
reported that his alcohol was the only enjoyment he had in 
life.  The examiner noted that the veteran's use of 
alcohol did not appear to be specifically related to 
difficulties concerning his wartime experiences, so much 
as it was with generalized anxiety over all of the 
stresses in his life.  

The veteran's memory and intellect were showing evidence 
of mild to occasionally moderate deterioration along the 
lines of short-term memory deficits, as well as episodic 
confusion and some word-search difficulties. The veteran 
could only recall one of three words after five minutes.  
It was the opinion of the examiner this was age-related 
and not related to PTSD.  

The VA examiner's clinical impression was that of PTSD of 
no more than moderate intensity.  There was also very 
clear evidence of depression and anxiety associated with 
marked marital discord.  A GAF (Global Assessment of 
Functioning) score of 65 was assigned.  

The statements of the veteran in the claims folder are to 
the effect that he continues to have memory problems, 
nervousness, intrusive thoughts and restless sleep.  


B.  Legal Analysis 

In general, disability evaluations are assigned by 
applying a schedule of ratings (rating schedule) which 
represent, as far as can practicably be determined, the 
average impairment of earning capacity.  38 U.S.C.A. § 
1155.  

Although the regulations require that, in evaluating a 
given disability, that disability be viewed in relation to 
its whole recorded history, 38 C.F.R. § 4.41, where 
entitlement to compensation has already been established, 
and an increase in the disability rating is at issue, it 
is the present level of disability which is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  

Under the general rating formula for the evaluation of 
mental disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411, 
PTSD is rated as follows:

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.-100 percent  

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.-70 percent  

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.- 50 percent  

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).-30 percent  

In this case, the evidence shows that the veteran attended 
some therapy sessions in the fall of 2000 but did not take 
any psychotropic medications. A report of the 2002 VA 
examination reflected few abnormal clinical findings and 
mild to at times moderate symptomatology attributed to 
PTSD.  

While the veteran had been employed immediately post-
service at an insurance company for over 30 years, he no 
longer worked other than as a volunteer.  A GAF score of 
65 was most recently assigned.  However, the examiner did 
opine that the PTSD was productive of no more than 
moderate impairment.  

The evidence overall shows that the service-connected 
disability picture more nearly approximates that of 
occupational and social impairment with reduced 
reliability and productivity and difficulty in 
establishing and maintaining effective work and social 
relationships.  

However, the evidence as a whole does not reflect that the 
symptoms of the service-connected PTSD alone are of such 
severity as to warrant the assignment of a rating in 
excess of 50 percent.  These symptoms are not reported:  
suicidal ideations, obsessional rituals, illogical or 
obscure speech, near-continuous panic or depression, 
spatial disorientation, and failure of hygiene and 
grooming.  

The evidence reflects that the veteran's memory deficits 
appear to be related to his age and not to his service-
connected PTSD.  One VA examiner also noted that the 
veteran had generalized anxiety over all of the stresses 
in his life.  However, in the Board's opinion, this 
evidence does not demonstrate occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood due 
to his service-connected PTSD.  

The Board finds that the current evidence shows that the 
level of impairment due to the service-connected PTSD 
supports the assignment of a 50 percent rating.  



ORDER

An increased rating of 50 percent, but not higher, for the 
service-connected PTSD is granted, subject to the 
regulations applicable to the payment of VA monetary 
awards.


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

